Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reopening Prosecution
In view of the affidavit filed on 05/27/2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.

Election/Restrictions
Claims 16 and 18-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/16/2021.

Claim Objections
Claim 14 is objected to because of the recitation “The reinforced assembly…the end coupler…the reinforced assembly further comprises a second end coupler” and should be “The reinforced hose assembly…the end connector…the reinforced hose assembly further comprises a second end connector”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a first substantially smooth region…having a first substantially smooth surface, except for one or more grooves” in lines 4-7 which is unclear because the specification in [0016] defines “substantially smooth” as “free of barbs, bumps, flutes, lands, grooves, spines, or any other similar type of protrusion extending from the surface, except for one or more grooves that are purposefully formed in the smooth surface to receive a sealing element therein”. The definition of “substantially smooth” in the specification includes being free of grooves which contradicts “except for one or more grooves”. Therefore, the limitation of “substantially smooth” is unclear and one or ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the limitation “substantially smooth” will be interpreted as having a surface without protrusions. 
Claim 1 recites “a second substantially smooth region…having a second substantially smooth surface” in lines 14-16 which is unclear for the same reasons above for the first substantially smooth region and will be interpreted as having a surface without protrusions.
The term “approximately” in claim 4 in line 3 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, it is unclear how close or far a distance of a point radially opposite the hose inner liner dam can be considered “approximately radially opposite the hose inner liner dam”. 
Claim 7 recites “a first substantially smooth region…having a first substantially smooth surface” in lines 6-8 which is unclear for the same reasons above for claim 1 and will be interpreted as having a surface without protrusions.
Claim 7 recites “a second substantially smooth region…having a second substantially smooth surface” in lines 16-19 which is unclear for the same reasons above for claim 1 and will be interpreted as having a surface without protrusions.
All dependent claims of these claims are rejected under 112th second paragraph by virtue of their dependency. Thus, claims 2-3, 5-6, and 8-14 are rejected under 112th second paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-10, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paul (DE 19635053 A1).
In regard to claims 1, 5, and 7, Paul discloses a reinforced hose assembly (Fig. 2, the hose assembly shown), comprising: 
an end connector (Fig. 2, connector defined by 10, 12, and 50 that receives the hose), comprising: 
a stem (Fig. 2, at 10) having a stem inner diameter (Fig. 2, 10 has an inner diameter that defines the fluid pathway), a stem outer diameter (Fig. 2, 10 has an outer diameter for gripping and receiving a hose end), a stem coupler end (Fig. 2, end at 16), a stem hose receiver end (Fig. 2, open end of 10 that receives a hose), and a fluid passageway defined by the stem ID (Fig. 2, inner diameter of 10), the stem OD including a first hose gripper region (Fig. 2, at 18) that is located adjacent the stem coupler end (Fig. 2, 18 is adjacent to 16) and defines a first stem length (Fig. 2, length of 18 which is between 16 and 22), a first region that extends entirely from the first hose gripper region to the stem hose receiver end (Fig. 2, region at 22 that extends entirely from 16 to the open end of 10) and defines a second stem length (Fig. 2, length of 22 that extends from 16 to the open end of 10), the first region having a first surface without protrusions (Fig. 2, surface at 22 does not have protrusions except for one or more grooves similar to the applicant’s invention. Also see above under the section 35 USC § 112 with regard to “substantially smooth”.), except for one or more grooves for sealing elements formed therein (Fig. 1, grooves 26); 
one or more grooves for sealing elements formed in the first surface (Fig. 1, grooves 26); 
a sealing element received in each of the one or more grooves for sealing elements (Fig. 1, grooves 26 and in [0022] of the English translation discloses “grooves 26 forms engaging sealing rings in these sealing grooves 26”. Therefore, the inner core 72 of the hose 70 form sealing rings in the grooves 26 which can be reasonably interpreted as sealing elements received in the grooves for sealing purposes.); 
a ferrule (Fig. 2, 50) having a ferrule inner diameter (Fig. 2, inner diameter of 50 that contacts the hose 70), a ferrule outer diameter (Fig. 2, outer diameter of 50), a ferrule coupler end (Fig. 2, end of 50 at 16), and a ferrule hose receiver end (Fig. 2, end of 50 that receives the hose 70), the ferrule attached to the stem at the ferrule coupler end (Fig. 2, 50 is connected to 10 at 16), the ferrule ID including a second hose gripper region (Fig. 1, ribs 54 and 56 define a hose gripper region) that opposes the first hose gripper region (Fig. 1, gripper region at 54 and 56 are radially opposite of the gripper region at 20) and defines a first ferrule length (See image below, the gripper region defined by 54 and 56 shown in Fig. 1 defines a first ferrule length), a second region that extends entirely from the second hose gripper region to the ferrule hose receiver end and defines a second ferrule length (See image below, a second region defined by the second ferrule length as indicated below which extends entirely from the second hose gripper region to the ferrule hose receiver end), the second region having a second surface without protrusions (See image below, at the second ferrule length is a surface without protrusions); and 8Appl. No. 16/815,824 Reply to Examiner's Action dated March 28, 2022 
a cavity located between the stem OD and the ferrule ID that extends from the ferrule coupler end to the ferrule hose receiving end (Fig. 2, space between the inner diameter 50 and outer diameter of 10 that receives the hose 70 defines a cavity), the cavity configured to receive an end of a reinforced hose therein (Fig. 2, reinforced hose 70); and 
a reinforced hose coupled to the end connector (Fig. 2, 70 is connected to the end connector as shown) and having, an inner liner (Fig. 2, inner liner at 72), an outer cover (Fig. 2, outer cover at 76), and a reinforcement layer located between the inner liner and the outer cover (Fig. 2, reinforcement layer 74 between 72 and 76), a first end of the reinforced hose having a skived section (Fig. 2, end of 74 has a skived section that is exposed that is gripped between 50 and 10) that exposes a portion of the reinforcement layer as an exposed reinforcement layer (Fig. 2, a portion of 74 is exposed at 18), the first end being received within the cavity such that the exposed reinforcement layer is gripped by the first and second hose gripper regions (Fig. 2, 74 is gripped at 18 by 10 and 50), the inner liner engaging the sealing element received in each of the one or more grooves for sealing elements (Figs. 1 and 2, 72 engages the sealing elements in grooves 26 to form a seal ring in each groove for sealing hose 70 to 10).

    PNG
    media_image1.png
    370
    632
    media_image1.png
    Greyscale

In regard to claims 2-3 and 9, Paul discloses the end connector recited in claims 1 and 7, wherein the first hose gripper region includes first hose grippers and the second hose gripper region includes second hose grippers (Fig. 1, grippers at 18 and 20 defines the first hose grippers and grippers at 54 and 56 define the second hose grippers); and
wherein the first hose grippers comprise stem circumferential spines and grooves (Fig. 1, grippers 18 and 20 comprise circumferential spines and grooves) and the second hose grippers comprise ferrule circumferential spines and grooves (Fig. 1, grippers 54 and 56 comprise circumferential spines and grooves).  
In regard to claim 4, Paul discloses the end connector recited in claim 1, wherein the second stem length includes a hose inner liner dam, the first hose gripper region extending to the hose inner liner dam (Fig. 2, end of 18 that contacts the end of the inner liner 72 can be interpreted as a hose inner liner dam similar to the applicant’s invention at Fig. 3 at 105g which provides a stop to the end of the inner liner), and the second hose gripper region extending to a point radially opposite the hose inner liner dam (Fig. 1, the second hose gripper region defined by 54 and 56 extends to a point such that the second hose gripper region is radially opposite of the indicated hose inner liner dam).  
In regard to claim 8, Paul discloses the reinforced hose assembly recited in claim 7, wherein the skived first end is skived such that the outer cover and the inner liner are skived to expose a portion of the reinforcement layer corresponding to at least a length of the first and second hose gripper regions (Fig. 2, at 18 the outer cover and inner liner are skived which exposes a portion of 74 that corresponds to a length of the first and second hose gripper regions at 54 and 20), and wherein the skived ends of the outer cover and inner liner are positioned within the cavity and radially opposite each other.  
In regard to claim 10, Paul discloses the reinforced hose assembly recited in claim 7, wherein the one or more grooves for sealing elements comprises three grooves (Fig. 1, there are at least three grooves at 26).  
In regard to claim 14, Paul discloses the reinforced hose assembly recited in claim 7, wherein the end connector is a first end coupler (Fig. 2, the end connector shown can be interpreted as a first end coupler to one end of the hose 70) and the reinforced hose assembly further comprises a second end coupler located on a second end of the reinforced hose (Fig. 2, the end of hose 70 not shown can be interpreted as a second end of the reinforced hose 70 and includes at least a second end coupler).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Paul (DE 19635053 A1) in view of Gilbreath et al. (US 2015/0292661 A1).
Paul discloses the end connector recited in claim 1, wherein the stem ID has a first stem ID along at least a portion of the first stem length (Fig. 2, at 18 of 10 has a first stem inner diameter) and a second stem ID along at least a portion of the second stem length (Fig. 2, at 22 of 10 has a second stem inner diameter), and but does not expressly disclose the second stem ID is less than the first stem ID (It is noted that the second stem ID is less than the first stem ID is for internal expansion from a swaging process to deform the stem to seal against the inner liner of the hose as disclosed in [0022] of the specification).
In the related field of hose connectors for reinforced hoses, Gilbreath teaches a hose assembly (Fig. 2) including a stem (Fig. 2, stem 102) having a first length (Fig. 2, first region 116 defines a first length) with a first inner diameter (Fig. 2, inner diameter at 116) and a second length (Fig. 2, second region 120 defines a second length) having a second inner diameter (Fig. 2, inner diameter at 120), wherein the second inner diameter is smaller than the first inner diameter (Fig. 2, inner diameter at 120 is smaller than the inner diameter at 116) and after the reinforced hose is inserted to the hose assembly, the hose assembly is swaged to connected the step to the inner liner of the reinforced hose (Fig. 2 shows the hose assembly before connecting to the reinforced hose where an inner diameter at 120 is smaller than the inner diameter at 116 and in Fig. 5 shows the connection in the swaged state where the inner diameters of 120 and 116 are equal to provide a continuous flow path without interruption. Also, see https://www.hose-solutions.com/internal-swaging/ that discloses internal swaging to form a secure mechanical bond between the hose fitting and the hose and also providing a flow path without turbulence.) in order to provide a connection without welding (In [0033] discloses the hose fitting is swaged to the hose without the need of welding).
It would have been obvious to one having ordinary skill in the art to have modified the stem of Paul where the internal diameter of the second stem is less than the internal diameter of the first stem for swaging in order to have the advantage of ease of manufacturing without welding as taught by Gilbreath in [0033] and forming a secure mechanical bond between the hose fitting and the hose and providing a flow path without turbulence as a result of the swaging process where advantages of swaging can be found at https://www.hose-solutions.com/internal-swaging/.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Paul (DE 19635053 A1) in view of Lantos et al. (US 4,850,619 hereinafter “Lantos”).
Paul discloses the reinforced hose assembly recited in claim 7, but does not expressly disclose a bend stiffener located over the reinforced hose and the end connector.  
In the related field of hose couplings, Lantos teaches a flexible sleeve (Flexible sleeve 7 can be interpreted as a bend stiffener which is essentially a sleeve wrapped around a hose coupling as described in the applicant’s invention) surrounding an end of a ferrule (Outer connecting element 1) and an end of an outer liner of a hose (Cover 9 is an outer liner of a hose with multiple layers).
It would have been obvious to one having ordinary skill in the art to have modified the hose coupling of Paul to include a flexible sleeve surrounding the contact between the end of the ferrule and the end of the outer liner in order to have the advantage of at least impermeability to liquids as taught by Lantos in 3:27-31.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Paul (DE 19635053 A1) in view of Lantos (US 4,850,619) and further in view of Pedersen (US 2015/0020910 A1).
In regard to claim 12, Paul and Lantos disclose the reinforced hose assembly recited in claim 11, and Lantos further teaches the bend stiffener covering a portion of the end connector and a portion of the reinforced hose (See the rejection above for claim 11).
Paul and Lantos do not expressly disclose the bend stiffener comprises a molded or machined nylon or polyurethane material and the bend stiffener tapering from a thicker cross section over the end connector to a thinner cross section over the outer cover.  
In the related field of flexible pipe couplings, Pedersen teaches a bend limiter made of polymer that includes polyurethane (In [0055] discloses the bend limiter can be made of polyurethane) and the bend limiter tapers from a thicker cross section over an end connector (Figs. 1a-2, end connector at 3 or 23) to a thinner cross-section over an outer surface of a pipe (Figs. 1a-2, pipe at 5 or 25).
It would have been obvious to one having ordinary skill in the art to have modified the bend stiffener of Paul in view of Lantos to be made of polyurethane and taper from a thicker cross-section to a thinner cross-section towards the end of the stiffener in order to have the advantage of a material having a desired bend and flexible characteristic and a shape having a desired bend and flexible characteristic as taught by Pedersen in [0055-0056] with regard to the material and [0113] with regard to the tapering shape.
Further, it has been held that a change of shape is obvious absent persuasive evidence that the particular configuration of the claimed taper was significant.  In re Dailey 357 F.2d 669, 672-73 (CCPA 1966) (See MPEP 2144.04(IV)(B)). In this case, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Paul in view of Lantos such that bend stiffener tapers in thickness towards the ends of the stiffener, since this would prevent unwanted snagging at the ends of the bend stiffener and reduce the weight of the stiffener.  
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. In this case, it would have been obvious to one having ordinary skill in the art to use polyurethane since it is a material that provides at least the benefit of being lightweight, abrasion resistance, and corrosion resistance as described at https://www.americule.com/technical/polyurethane-advantages/. 
In regard to claim 13, Paul, Lantos, and Pedersen discloses the reinforced hose assembly recited in claim 12, and Lantos further teaches the bend stiffener is adhesively attached to the end connector and outer cover with a flexible adhesive (In 4:21-25 discloses 7 is glued to the end connector and outer cover).  
It would have been obvious to one having ordinary skill in the art to have modified the hose coupling of Paul to include a flexible sleeve glued around the contact between the end of the ferrule and the end of the outer liner in order to have the advantage of at least impermeability to liquids as taught by Lantos in 3:27-31 and 4:21-25.

Response to Arguments
Changes to the specification filed on 05/27/2022 are accepted.

Applicant’s arguments and affidavit, filed 05/27/2022, with respect to the rejection of claims 1-14 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of the prior art Paul (DE 19635053 A1). 

Conclusion
The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
Patterson et al. (US 2004/0130148 A1), Campbell et al. (US 2002/0084650 A1), Eliot (US 3,578,360), and Kamiyama (JP 2006002911 A) discloses a connector having a stem, a ferrule, and a hose, wherein the stem has a surface without protrusions and one or more grooves that receives sealing rings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679